Order entered February 24, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00083-CV

    BEVER PROPERTIES, LLC AND JESSE M. TAYLOR, D.D.S., P.A., Appellants

                                             V.

 PLANO PARKWAY OFFICE CONDOMINIUMS A/K/A PLANO PARKWAY OFFICE
     OWNERS ASSOCIATIONS AND DR. JOJO CHEUNG, D.D.S., Appellees

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-04855-2013

                                         ORDER
       We GRANT court reporter Niki D. Garcia’s request for extension of time to file record

and ORDER the record be filed no later than April 24, 2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE